PER CURIAM.
By this interlocutory appeal one of the defendants in the trial court seeks review of an order denying her motion to quash service of process upon her. It is urged that the appellant was not personally served and that constructive service of process fails to constitute sufficient service because the complaint seeks damages under a strictly common law tort theory.
An examination of the complaint reveals that although it contains a prayer for the assessment of damages, it also seeks to impose a trust upon the proceeds of an estate that is being probated in Dade County, Florida. The order appealed from is affirmed upon authority of the rule stated in Vanstone v. Whitelaw, Fla.1967, 196 So.2d 425. It should be pointed out that appellant concedes the constructive service effected is not a basis for a personal judgment. See Ake v. Chancey, 152 Fla. 677, 13 So.2d 6, 9 (1943).
Affirmed.